DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/22/2022. As directed by the amendment: claims 1-2, 4-5, 20-31 have been amended; claims 3, 6-7, 15-19 have been canceled; and no new claims have been added. Thus, claims 1-2, 4-5, 8-14, 20-31 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 03/09/2022.

Allowable Subject Matter
 Claims 1-2, 4-5, 8-14, 20-31 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Lambert (US 2013/0138075), Christensen et al. (US 2002/0115966)
Regarding claims 1 and 20, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method for providing a precision variable flow rate infusion system wherein the method comprises a step of providing an adjustable flow rate controller having a flow rate scale visually indicating variable flow rates from the maximum dosage flow rate of the liquid to the zero flow rate of the liquid, in combination with the total structure and function as claimed. Lambert only discloses a method comprising an adjustable flow rate controller with a flow rate scale visually indicating the variable flow rates of the controller, but is silent about providing a specific scale for a specific liquid/medicament. Christensen only discloses a flexible tubing with a consistent internal diameter and a known length to provide a known flow rate through the flexible tubing. No combination of prior art was found to teach or suggest each and every element of claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783